Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

              , 2013

 

Wave Systems Corp.
480 Pleasant Street
Lee, MA 01238

 

The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

 

1.             This Subscription Agreement (this “Agreement”) is made as of the
date set forth below between Wave Systems Corp., a Delaware corporation (the
“Company”), and the Investor.

 

2.             The Company has authorized the sale and issuance to certain
investors of up to              shares of Class A Common Stock (the
“Securities”), par value $0.01 per share (the “Common Stock”) for a purchase
price of $       per share (the “Purchase Price”).

 

3.             The offering and sale of the Securities (the “Offering”) are
being made pursuant to the Company’s registration statement including a base
prospectus (the “U.S. Base Prospectus”) on Form S-3 (Registration
No. 333-175046) filed with the United States Securities and Exchange Commission
(the “Commission”) (which, together with all amendments or supplements thereto
is referred to herein as the “Registration Statement”) and a Prospectus
Supplement containing certain supplemental information regarding the Securities
and terms of the Offering that will be filed with the Commission (the
“Prospectus Supplement”).

 

4.             The Company and the Investor agree that the Investor will
purchase from the Company and the Company will issue and sell to the Investor,
for the aggregate purchase price set forth below, the number of shares of Common
Stock set forth below (the “Investor Shares”).  The Investor Shares shall be
purchased pursuant to the Terms and Conditions for Purchase of Securities
attached hereto as Annex I and incorporated herein by this reference as if fully
set forth herein.

 

5.             The transaction for the purchase of the Investor Shares with
Security Research Associates, Inc. (“SRA”) will settle by using the Deposit
Withdrawal Agent Commission (“DWAC”) system of The Depository Trust Company
(“DTC”) Settlement via “DWAC”: the Company shall instruct the Company’s transfer
agent, American Stock Transfer & Trust Company, LLC (the “Transfer Agent”) to
deliver Investor Shares registered in the Investor’s name and address as set
forth in Exhibit A (below) at the Closing. The investor will need to instruct
their representative at their broker to receive the shares via DWAC.

 

6.             The Investor represents that, except as set forth below, (a) it
has had no position, office or other material relationship within the past three
years with the

 

--------------------------------------------------------------------------------


 

Company or any of its affiliates and (b) it has no direct or indirect
affiliation or association with any member of the Financial Industry Regulatory
Authority, Inc.  Exceptions:

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

7.             The Investor acknowledges that, prior to or in connection with
the execution and delivery of this Agreement, it has reviewed the final U.S.
Base Prospectus, dated July 22, 2011, which is a part of the Company’s
Registration Statement, and the Prospectus Supplement.  THIS AGREEMENT SHALL NOT
CONSTITUTE A BINDING COMMITMENT ON THE PART OF THE COMPANY UNTIL (A) THE COMPANY
HAS TIMELY RECEIVED AN EXECUTED COPY OF THE COMPLETED SUBSCRIPTION AGREEMENT
FROM THE INVESTOR AND (B) THE COMPANY HAS DELIVERED TO THE INVESTOR AN EXECUTED
COUNTERPART SIGNATURE PAGE HERETO.  THE INVESTOR ACKNOWLEDGES THAT, AT ANY TIME
PRIOR TO THE DELIVERY OF ITS EXECUTED COUNTERPART SIGNATURE PAGE, THE COMPANY
MAY ELECT TO NOT ENTER INTO THIS SUBSCRIPTION AGREEMENT FOR ANY REASON.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

SIGNATURE PAGE

 

Number of Investor Shares:                  

 

Purchase Price Per Investor Share:    $

 

Total Purchase Price:  $

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

 

Dated as of:                 , 2013

 

 

 

 

 

INVESTOR

 

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

Phone #:

 

Email:

 

Agreed and Accepted

 

                          , 2013:

 

 

 

WAVE SYSTEMS CORP.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Wave Systems Corp.

 

INVESTOR QUESTIONNAIRE

 

TO BE PROVIDED

 

4

--------------------------------------------------------------------------------


 

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

 

All capitalized terms not otherwise defined in this Annex I shall have the
meanings ascribed thereto in the Subscription Agreement to which this Annex I is
attached.

 

1.             Authorization and Sale of the Investor Shares.  Subject to the
terms and conditions of this Agreement, the Company has authorized the sale of
the Investor Shares.

 

2.             Agreement to Sell and Purchase the Investor Shares; Placement
Agents.

 

2.1.         At the Closing (as defined in Section 3.1 below), the Company will
sell to the Investor, and the Investor will purchase from the Company, upon the
terms and conditions set forth herein, the number of Investor Shares set forth
on the last page of the Subscription Agreement to which these Terms and
Conditions for Purchase of Securities are attached as Annex I (the “Signature
Page”) for the aggregate purchase price set forth on the Signature Page.

 

2.2.         The Company proposes to enter into substantially the same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of some or all of the remaining Securities to them as
part of the Offering (subject to Section 3.2(b) below).  The Investor and the
Other Investors are hereinafter sometimes collectively referred to as the
“Investors”.  The Company may complete sales of the remaining Securities in the
Offering to certain of the Other Investors without requiring such Other
Investors to enter into a Subscription Agreement; such sales shall nevertheless
be on the same price terms as the price terms for all of the other sales in the
Offering.

 

2.3.         The Investor acknowledges that the Company intends to pay SRA (the
“Placement Agent”) a fee (the “Placement Fee”) in respect of the sale of the
Securities to the Investor pursuant to a Placement Agency Agreement (the
“Placement Agreement”) with the Placement Agent.  A copy of the Placement
Agreement is available to the Investor upon request.

 

3.             Closings and Delivery of the Securities and Funds.

 

3.1.         Closing.  The completion of the purchase and sale of the Securities
(the “Closing”) will occur on or before                             , 2013 (the
“Closing Date”).  At the Closing and in accordance with Section 5 of the
Subscription Agreement: (a) the Company will cause the Transfer Agent to deliver
to the Investor the number of Investor Shares set forth on the Signature Page
registered in the name of the Investor or, if so indicated on the Investor
Questionnaire attached to the Subscription Agreement as

 

5

--------------------------------------------------------------------------------


 

Exhibit A, in the name of a nominee designated by the Investor; and (b) the
aggregate purchase price for the Investor Shares being purchased by the Investor
will be paid by or on behalf of the Investor to the Company in the manner set
forth in Section 3.3 below.

 

3.2.         (a)           Conditions to the Company’s Obligations.  The
Company’s obligation to issue the Investor Shares to the Investor will be
subject to (a) the receipt by the Company of the aggregate purchase price for
the Investor Shares being purchased hereunder as set forth on the Signature
Page, (b) the accuracy of the representations and warranties made by the
Investor in this Agreement, (c) the fulfillment of those undertakings of the
Investor to be fulfilled on or prior to the Closing Date, (d) the Registration
Statement remaining in effect and no stop order proceedings with respect thereto
being pending or threatened, and (e) there being no objections raised by the
staff of the NASDAQ Stock Market to the consummation of the sale without the
approval of the Company’s stockholders.

 

(b)           Conditions to the Investor’s Obligations.  The Investor’s
obligation to purchase the Investor Shares will be subject to the fulfillment of
those undertakings of the Company with respect to the Investor Shares and/or the
Investor to be fulfilled on or prior to the Closing Date.  The Investor’s
obligations are expressly not conditioned on the purchase by any or all of the
Other Investors of the remaining Securities that they have agreed to purchase
from the Company.

 

3.3.         Delivery of Funds; Delivery of Investor Shares.

 

(a)           Subject to all of the provisions set forth in Section 5 of the
Subscription Agreement settlement of the Investor Shares purchased by such
Investor will be by means of the DWAC system of DTC.  The Investor shall (i) pay
to the Company by wire transfer of immediately available funds to the account
set forth on Annex II hereto the aggregate purchase price for the Investor
Shares being purchased by the Investor hereunder and (ii) direct the
broker-dealer at which the account or accounts to be credited with the Investor
Shares being purchased by such Investor are maintained, which broker/dealer
shall be a DTC participant, to set up a DWAC instructing the Transfer Agent to
credit such account or accounts with the Investor Shares by means of an
electronic book-entry delivery.  Promptly following the delivery to the Company
of the purchase price for the Investor Shares as described herein, the Company
shall direct its transfer agent to credit the Investor’s account or accounts
with the Investor Shares pursuant to the information contained in the DWAC.

 

4.             Representations, Warranties and Covenants.

 

4.1.         Representations, Warranties and Covenants of the Investor.

 

(a)           The Investor represents and warrants to, and covenants with, the
Company that: (a) the Investor is knowledgeable, sophisticated and experienced
in making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Investor

 

6

--------------------------------------------------------------------------------


 

Shares, including investments in securities issued by the Company and
investments in comparable companies, and has requested, received, reviewed and
considered all information it deemed relevant in making an informed decision to
purchase the Investor Shares; (b) the Investor has answered all questions on the
Signature Page for use in the Prospectus Supplement and the answers thereto are
true and correct as of the date hereof and will be true and correct as of the
Closing Date; and (c) the Investor, in connection with its decision to purchase
the number of Investor Shares set forth on the Signature Page, is relying only
upon the U.S. Base Prospectus, the Prospectus Supplement and the documents
incorporated by reference therein.

 

(b)           The Investor acknowledges, represents and agrees that no action
has been or will be taken in any jurisdiction outside the United States by the
Company or the Placement Agent that would permit an offering of the Investor
Shares, or possession or distribution of offering materials in connection with
the issue of the Investor Shares, in any jurisdiction outside the United States
where action for that purpose is required.  The Investor, if outside the United
States, will comply with all applicable laws and regulations in each foreign
jurisdiction in which it purchases, offers, sells or delivers Investor Shares or
has in its possession or distributes any offering material, in all cases at its
own expense.  The Placement Agent is not authorized to make and has not made any
representation or use of any information in connection with the issue,
placement, purchase and sale of the Investor Shares, except as set forth or
incorporated by reference in the U.S. Base Prospectus or the Prospectus
Supplement.

 

(c)           The Investor further represents and warrants to, and covenants
with, the Company that: (a) the Investor has full right, power, authority and
capacity to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement; and (b) this Agreement
constitutes a valid and binding obligation of the Investor enforceable against
the Investor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

(d)           The Investor understands that nothing in this Agreement or any
other materials presented to the Investor in connection with the purchase and
sale of the Investor Shares constitutes legal, tax or investment advice.  The
Investor has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of Investor Shares.

 

(e)           The Investor represents, warrants and agrees that, since the
earliest to occur of (i) the date on which the Placement Agent first contacted
the Investor about the Offering and (ii) the date that is the tenth (10th)
trading day prior to the date of this Agreement, it has not directly or
indirectly (a) engaged in any short selling, (b) established or increased any
“put equivalent position” as defined in Rule 16(a)-1(h) under the Securities
Exchange Act of 1934, as amended, or (c) granted any option

 

7

--------------------------------------------------------------------------------


 

for the purchase of or entered into any hedging or similar transaction with the
same economic effect as a short sale, in each case with respect to the Company’s
securities.

 

5.             Survival of Representations, Warranties and Agreements. 
Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Investor herein will survive the execution of this Agreement, the delivery
to the Investor of the Investor Shares being purchased and the payment therefor.

 

6.             Notices.  All notices, requests, consents and other
communications hereunder will be in writing, will be mailed (a) if within the
domestic United States by first-class registered or certified airmail, or
nationally recognized overnight express courier, postage prepaid, or by
facsimile or (b) if delivered from outside the United States, by International
Federal Express or facsimile, and will be deemed given (i) if delivered by
first-class registered or certified mail domestic, three business days after so
mailed, (ii) if delivered by nationally recognized overnight carrier, one
business day after so mailed, (iii) if delivered by International Federal
Express, two business days after so mailed, and (iv) if delivered by facsimile,
upon electronic confirmation of receipt and will be delivered and addressed as
follows:

 

(a)           if to the Company, to:

 

Wave Systems Corp.
480 Pleasant Street
Lee, MA 01238
Fax:(413)243-0391
Attn:  Gerard Feeney, CFO

 

with copies to:

 

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Fax:(212)728-9272
Attn:  Neil W. Townsend

David B. Cosgrove

 

(b)           if to the Investor, at its address on the Signature Page hereto,
or at such other address or addresses as may have been furnished to the Company
in writing.

 

7.             Changes.  This Agreement shall not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor.

 

8.             Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and will not be deemed to
be part of this Agreement.

 

8

--------------------------------------------------------------------------------


 

9.             Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein will
not in any way be affected or impaired thereby.

 

10.          Governing Law; Jurisdiction.  This Agreement will be governed by,
and construed in accordance with, the internal laws of the State of New York,
without giving effect to the principles of conflicts of law that would require
the application of the laws of any other jurisdiction.  Any legal action, suit
or proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby shall only be instituted, heard and adjudicated (excluding
appeals) only in a state or federal court located in New York, and each party
hereto knowingly, voluntarily and intentionally waives any objection which such
party may now or hereafter have to the laying of the venue of any such action,
suit or proceeding, and irrevocably submits to the exclusive personal
jurisdiction of any such court in any such action, suit or proceeding.  Service
of process in connection with any such action, suit or proceeding may be served
on each party hereto anywhere in the world by the same methods as are specified
for the giving of notices under this Agreement.

 

11.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.

 

12.          Confirmation of Sale.  The Investor acknowledges and agrees that
such Investor’s receipt of the Company’s counterpart to this Agreement shall
constitute written confirmation of the Company’s sale of Investor Shares to such
Investor.

 

13.          Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings between such parties with
respect to such subject matter.

 

14.          No Assignment.  This Agreement shall not be assigned by any party
hereto without the express prior written consent of the other party.

 

********************

 

9

--------------------------------------------------------------------------------


 

ANNEX II

 

COMPANY WIRE INSTRUCTIONS

 

In accordance with Section 3.3(c) of the Terms and Conditions for Purchase of
Securities attached hereto as Annex I, remit by wire transfer the amount of
funds equal to the aggregate purchase price for the shares being purchased by
the Investor to the following account:

 

Wire info for:

 

Wave Systems Corp.

480 Pleasant Street

Lee, MA 01238

 

Account: Wave Systems Corp.

 

HSBC Bank

452 Fifth Avenue

New York, NY 10018

 

Bank ABA/Routing #

 

US Govt MM Fund:

 

Contact: Tej Nardeo / Phone:                           / Fax:

 

International Transactions: Use Swift #

 

10

--------------------------------------------------------------------------------